Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group II, without traverse, encompassing claims 2-4, drawn to a method for promoting hair growth by administering Lactobacillus curvatus to a subject; in the reply filed on 10/21/2021 is acknowledged.  
Claim Objections
	Claims 1 and 5-13 are non-elected claims, thus withdrawn. However, claim status for the withdrawn claims is unclear. Withdrawn claims should be listed as “withdrawn”. 
	Claims 2-4 are being considered on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “administering a therapeutically effective amount of Lactobacillus curvatus or culture thereof to a subject”. Par. [0033] in the specification defines the 
Therefore, the phrase “therapeutically effective amount” remains vaguely defined, variable and unclear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-143885 (English Abstract, hereinafter R1).
Claim 2 is a method for promoting hair growth comprising administering a specific strain of Lactobacillus curvatus or a culture thereof to a subject. 
R1 discloses the use of Lactobacilli in cosmetic preparations. The method provides foods for a more beautiful skin. The preparation may be applied externally as well for a beautiful skin. Among the Lactobacilli, Lactobacillus curvatus strain FBA2 is mentioned as an effective component for external application to the skin. 
Despite the fact that applicants have provided specific deposit names (WIKIM 55)) for the isolated strain disclosed and claimed, this does not provide a patentable distinction over those strains disclosed by R1 as also being cosmetically effective for 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HAMID R BADR/Primary Examiner, Art Unit 1791